Citation Nr: 0409666	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  96-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals 
of a traumatic head injury.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 1966 
to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 RO decision that granted service 
connection for residuals of a traumatic head injury and assigned a 
10 percent evaluation for such.  This matter also arises from an 
April 1997 RO decision that granted TDIU, effective from April 4, 
1996.   In April 1998, and November 1998, the Board remanded the 
aforementioned claims to the RO for further development.

In November 1998, the Board granted the veteran an increased 
rating from 50 to 100 percent for post-traumatic stress disorder 
(PTSD).  By a June 2000 decision, the RO implemented the Board's 
decision, stating that the veteran was entitled to a 100 percent 
rating for PTSD, effective from May 1, 1995.  As the veteran was 
awarded a 100 percent schedular rating as of May 1, 1995, the 
Board recharacterized the pending TDIU issue as entitlement to an 
effective date prior to May 1, 1995, for the grant of TDIU.

On January 30, 2001, the Board issued a decision which denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a traumatic head injury and which 
granted an earlier effective date of February 22, 1995 for the 
award of TDIU.

The veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (the Court).  The appellee's brief of 
June 2001 requested that the case be remanded for the Board to 
consider the applicability of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 to 
5107. (West Supp. 2001)].  On July 30, 2001, a Joint Motion for 
Remand was filed.  On October 1, 2001, the Court issued an Order 
which vacated the January 2001 Board decision and remanded the 
case to the Board for readjudication consistent with its Order. 

The Board issued a decision in June 2002, which denied an 
evaluation in excess of 10 percent for residuals of a traumatic 
head injury and granted an effective date of February 22, 1995 for 
TDIU.  The veteran appealed this case to the Court.  The Court 
issued an Order in March 2003, which partially remanded the case 
indicating that the Board failed to provide adequate reasons and 
bases for its decision concerning the increased evaluation for the 
residuals of a traumatic head injury.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that his residuals of a traumatic head injury 
are more disabling than reflected by the current 10 percent 
evaluation.  In addition, the Court indicated that the April 2000 
VA examiner did not indicate whether the veteran suffered from 
vertigo due to his head injury, as did a December 1996 statement 
from a VA neurologist.  The court indicated that the April 2000 VA 
examiner noted that the veteran had a persistent tremor, but did 
not make a specific finding as to whether this symptom was related 
to the head trauma.  The veteran has not had a recent VA 
examination, and he contends that his disability has increased in 
severity.  Therefore, the case must be remanded to obtain a 
current VA examination report and address the specific issues by 
presented by the Court.

In light of the foregoing, and in order to ensure that all due 
process requirements are satisfied, this appeal is REMANDED to the 
RO for the following:

1.  The veteran should be scheduled for a VA neurological 
examination to ascertain the nature and severity of his residuals 
of a traumatic head injury.  It is imperative that the claims file 
be made available to the examiner for review in connection with 
the examination.  Any studies and tests determined to be 
appropriate by the examiner should be accomplished.  The report of 
examination must include the following:

A.  A detailed description of the manifestations of the veteran's 
residuals of a traumatic head injury.

B.  The examiner should state whether the veteran has vertigo, its 
severity, and indicate if the vertigo is a result of his head 
injury.

C.  The examiner should state whether the veteran suffers from 
neurological disabilities due to his head injury; and whether the 
veteran has a tremor that is the result of this head injury.

2.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the veteran's claim.

3.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  If the benefit 
sought is not granted, the veteran should be furnished with a 
Supplemental Statement of the Case and afforded an opportunity to 
respond before the record is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





